Citation Nr: 0915084	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-36 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a tremor disorder of 
the left hand, claimed as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971 and from July 1974 to July 1977.  Vietnam service is 
indicated in the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by 
which the RO denied the veteran's claim of entitlement to 
service connection for, in pertinent part, tremors of the 
left hand. 

In September 2008, the Board remanded this matter to the RO 
for further development of the evidence.

The veteran was scheduled to appear at a Travel Board hearing 
before a Veterans Law Judge in August 2008.  The veteran 
subsequently cancelled the hearing and waived his right to a 
personal hearing with the Board.  Accordingly, the hearing 
request has been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).


FINDING OF FACT

A tremor disorder of the left hand is not shown to be related 
to the Veteran's active duty service.


CONCLUSION OF LAW

A tremor disorder of the left hand was not incurred in or as 
a result of the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006 and in 
subsequent letters.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in August 2004, February 2007, and October 
2008 that fully addressed all three notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records, a VA medical examination report, and Social Security 
Administration records.  The RO has made efforts to secure 
the service treatment records but no records pertaining to 
the periods of active duty are available.  (Only post active 
duty Reserve treatment records are available.)  It appears 
that further attempts to obtain these service treatment 
records would be fruitless, and such efforts need not be 
conducted.  See 38 C.F.R. § 3.159 (c)(2).  Due to the missing 
service treatment records, VA has a heightened duty to assist 
the appellant in developing this claim.  See Hayre v. West, 
188 F. 3d 1327 (Fed. Cir. 1999).  Regarding the missing 
service treatment records, the RO asked the appellant in an 
August 2004 letter to submit any such records in his 
possession.  Previously, the RO had undertaken significant 
efforts to obtain these records.  The appellant was notified 
via a letter in November 1997 of the unsuccessful efforts to 
obtain his active duty service treatment records.  In 
connection with the current claim, the RO again requested the 
records from the Army Reserve, but no records were obtained.  
The Board concludes that no further efforts are indicated in 
this regard.  The Veteran declined an opportunity to present 
his arguments in person at a hearing before a Veterans Law 
Judge.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) and diabetes mellitus (Type 2).  
See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).

In cases such as this, where the service treatment records 
are unavailable, the Board's duty to provide reasons for its 
findings and conclusions is heightened.  See Hayre, supra.

Discussion

Service personnel records confirm the Veteran's service in 
Vietnam during the Vietnam era.  See 38 C.F.R. § 3.2 (2008).  
He is therefore presumed to have been exposed to herbicides.  
38 C.F.R. § 3.307(a)(6)(iii).  The Veteran maintains that he 
is entitled to service connection for a tremor disorder of 
the left hand based on his presumed exposure to herbicides 
during Vietnam service.  As tremor disorders are not 
enumerated on the list of diseases and conditions 
presumptively associated with herbicide exposure, service 
connection on a presumptive basis is not an option herein.  
See 38 C.F.R. § 3.309(e) (detailing the definitive list of 
diseases and conditions presumptively associated with 
herbicide exposure).  The Board will thus turn its attention 
to direct service connection.

VA treatment records show diagnoses of left hand tremors.  A 
present disability is a necessary, if not sufficient, 
condition for the granting of service connection.  38 C.F.R. 
§ 3.303; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a 


veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).  In 
addition to a current disability, for service connection to 
be granted, the evidence must reflect a nexus between it and 
service.  Id.

In October 2008, the Veteran was afforded a VA medical 
examination.  The diagnosis was of benign essential tremor of 
both hands unrelated to herbicides.  The examination report 
indicates that the examiner based his opinion upon an 
examination of the Veteran and a review of the record.  The 
examiner did not opine regarding the actual etiology of the 
Veteran's disorder, but the fact that it was characterized as 
essential reveals that a precise etiology cannot be 
determined.  It follows that service connection for a tremor 
disorder of the left hand is not warranted because there is 
no competent medical evidence linking it to service.  
38 C.F.R. § 3.303.

The Board observes that it cannot credit the Veteran's 
assertions regarding the etiology of his left hand tremor 
disorder, as he is not shown to possess any medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

In conclusion, this is not a case where the evidence is in 
relative equipoise wherein the Veteran would prevail; rather, 
the preponderance of the competent medical evidence reflects 
that the veteran's tremor disorder of the left hand is 
neither linked to herbicide exposure nor to any other event 
in service.  38 U.S.C.A. § 5107; Gilbert, supra.  




ORDER

Service connection for a tremor disorder of the left hand is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals0


 Department of Veterans Affairs


